Appeal by the defendant from a judgment of the Supreme Court, Kings County (Finnegan, J.), rendered December 18, 1986, convicting him of grand larceny in the third degree and criminal possession of stolen property in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Although no one actually observed the defendant steal the complainant’s money from his pocket, the evidence that the defendant was in recent, exclusive and unexplained possession of the complainant’s money was legally sufficient to support the defendant’s conviction of the crimes charged (see, e.g., People v Baskerville, 60 NY2d 374, 383). Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Lawrence, J. P., Kunzeman, Kooper and Spatt, JJ., concur.